DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Driving member in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
-Examiner notes the driving member must be capable of performing the function of providing a force to the housing or spool (claims 8 and 9) and drive the engaging portion to move, relative to the matching portion to cause rotation of the spool. 
-The prior art of Sprungman provides a knob (218) that is an equivalent driving member, because a person of ordinary skill would recognize the interchangeability of those parts since they perform the same function (engaging housing or spool thereby allowing rotation of the spool and alignment of the cutting line) as noted in the rejection below.   As per MPEP 2183, factor B, one of ordinary skill would judge this to be interchangeable, since it performs the same function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claim 9, lines 6-8 of claim 9 set forth, in the alternative, apertures or clamping portions.  However, later in the claim, Lines 9-10 it appears that apertures are required. It is unclear from the current claim language if the apertures are claimed as an alternative or a requirement.
-Claim 15 recites the limitation "the intermediate flange portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-20 dependent from claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, 11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprungman (U.S. Patent Pub. No. 2015/0342116).
Regarding claim 8, Sprungman teaches a trimming head, comprising a housing (Figure 1);
eyelet members (204) mounted to the housing, the eyelet members comprising outer apertures (204) (Figure 5A) for allowing a cutting line (110) to be inserted from outside of the housing into the housing (Figures 1-2; Paragraph 0048);
a spool (210) rotatable relative to the housing about a central axis (A1), the spool comprising inner apertures (232) for the cutting line to be inserted into the spool (Paragraph 0053; Figures 2A and 6A); and
a driving member (218) configured to apply a force to the housing or the spool (Paragraphs 0055 and 0115; Figures 2a and 3); wherein the spool has a line loading position relative to the housing allowing the cutting line to pass through the outer apertures and the inner apertures (Figures 1 and 2A); and
wherein the spool comprises at least one first engaging portion (234)(Figure 5A) arranged in a circumferential direction around the central axis, the housing comprises at least one first matching portion (240)(Figure 6A) corresponding to the at least one first engaging portion, and the driving member is configured to drive the at least one first engaging portion to move relative to the at least one first matching portion to cause the spool to rotate to the line - loading position relative to the housing (Paragraphs 0055 and 0115; Examiner notes the driving member 218 to specifically being engaged with the first engaging portion 234 to move the spool (210) thereby allowing rotation of the spool and alignment of the cutting line).

    PNG
    media_image1.png
    915
    697
    media_image1.png
    Greyscale


Regarding claim 9, Sprungman teaches a trimming head, comprising;
	a housing assembly (208, 216) comprising a housing cavity (Examiner notes the spacing between the 208 and 216 to be the housing cavity) and outer apertures (204) for allowing a cutting line (110) to be inserted from outside of the housing assembly into the housing cavity (Figures 1, 2 and 5A; Paragraph 0048); and
	a spool (210) at least partially disposed in the housing cavity and rotatable relative to the housing assembly about a central axis (A1)(See annotated Figure 2A), wherein the spool comprises inner apertures (232) for the cutting line to be inserted into the spool (Paragraph 0048 and 0053); and 
wherein the spool has a line-loading position relative to the housing assembly where at least one of the outer apertures is aligned with one of the inner apertures (Paragraph 0115); and
wherein the trimming head further comprises a driving member (218) configured to drive the spool to rotate to the line-loading position relative to the housing assembly (Paragraphs 0055 and Paragraph 0115).
Regarding claim 11, Spungman teaches wherein the spool is comprises a plurality of first engaging teeth (236) arranged in a circumferential direction around the central axis, the housing assembly comprises a plurality of first matching teeth (240) corresponding to the first engaging teeth, each of the first matching teeth comprises a first positioning surface, each of the first engaging teeth comprises a second positioning surface, and the first positioning surface is in contact with the second positioning surface when the spool in the line-loading position relative to the housing (paragraph 0057; Figures 2, 5A and 6A).
Regarding claim 16, Spungman teaches wherein the spool comprises at least one passage (232a,232b,242) for the cutting line to pass through the spool, and the ends of the at least one passage are defined as the inner apertures (Figure 2A and 2B; Paragraph 0053).
Regarding claim 17, Spungman teaches wherein the at least one passage is configured to extend along a curve (Figures 2A and 6A and 8B; Examiner notes the central axis to extend through opening 704)
Regarding claim 18, Spungman teaches wherein the at least one passage does not pass through the central axis (A1)(Figures 6B, 6E, 8A and 8B).
Regarding claim 19, Spungman teaches wherein a number of the at least one passage is there three, and any two (232 and 242) of the three passages intersect to form an intersection and the intersection is outside the central axis (Figures 2A 8B; Examiner notes the passage 232 intersects the passage 242 at an intersection of ramp 243 Paragraph 0083).
Regarding claim 20, Spungman teaches wherein the spool comprises a center hole (704) around the central axis, and the at least one passage is disposed outside of the center hole (Figure 6B and 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sprungman (U.S. Patent Pub. No. 2015/0342116).
Regarding claim 15, Spungman teaches wherein the housing assembly comprises a housing (208,216) comprising the housing cavity (Figure 2A and 3); and eyelet members (204) connected to the housing, the eyelet members comprising the outer apertures (Figures 2a and 3); wherein the eyelet members (204) are configured to protrude at least partially toward the spool (210), and an intermediate flange portion (230)(Figure 2A, 2B and 6A).
Examiner notes Spungmanprovides a distance between the eyelet members and intermediate flange portion is shown in Figures 2A and 2B, but does provide the distance is less than or equal to 3 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sprungman to provide a distance between the eyelet members and a flange portion of the spool less than or equal to 3mm. In doing so, it allows for a specifically sized cutting line to be utilized within the eyelet members and flange portions thereby allowing the cutting line to extend out of the eyelet as required for use.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the trimming head of claim 1 including “the spring or driving member is configured to drive the first cam surface to move relative to the second cam surface to cause the spool to rotate to the line loading position relative to the housing”.
A review of the closest prior art supports the above as explained in the following reference(s); Sprungman (U.S. Patent Pub. No. 2015/0342116).
- Sprungman teaches a trimming head and a motor for driving the trimming head and a housing having a housing cavity (Figure 1);
 a plurality of eyelet members (204) connected to the housing, each eyelet member comprising outer apertures (502) (Figure 5A) for allowing a cutting line (110) to be inserted from outside of the housing into the housing (Figures 1-2; Paragraph 0048); 
a spool (210) rotatable relative to the housing about a central axis (A1) and comprises inner apertures (232) for the cutting line to be inserted into the spool (Paragraph 0053; Figure 6A); and a spring (212) disposed between the housing and the spool (Paragraphs 0051 and 0057); wherein the spool has a line loading position relative to the housing where at least one of the outer apertures is aligned with one of the inner apertures (Figures 1 and 2A); and 
wherein the spool is comprises at least one first engaging portion (234)(Figure 5A) arranged in a circumferential direction around the central axis, the housing comprises a plurality of first matching portion (240)(Figure 6A) corresponding to the plurality of first engaging portions, each of the plurality of first matching portions comprises a first cam surface and each of the plurality of first engaging portions comprises a second cam surface (Figures 2A and 6A-6E and Paragraph 0057).
- However, Sprungman does not provide evidence of wherein the spring is configured to drive the first cam surface to move relative to the second cam surface to cause the spool to rotate to the line loading position relative to the housing of claim 1. 
Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1.
Claims 2-7 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  07/22/2022Examiner, Art Unit 3724                                                                                                                                                                                                        
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724